Exhibit 10.2

 

LETTER AGREEMENT

 

THIS LETTER AGREEMENT (the “Letter Agreement”) is entered into this 11th day of
November, 2005, by Novoste Corporation, a Florida corporation (hereinafter
referred to as the “Company”) and Daniel G. Hall (hereinafter referred to as the
“Executive”). The Company and the Executive are hereinafter referred to,
collectively, as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Parties have entered into an Amended and Restated Termination
Agreement dated May 30, 2003, as amended on May 18, 2005 (the agreement, as
amended, is hereinafter referred to as the “Termination Agreement”), pursuant to
which the Executive is entitled to receive certain payments upon a termination
of his employment without Cause or for Good Reason (each as defined in the
Termination Agreement) following a Change in Control (as defined in the
Termination Agreement); and

 

WHEREAS, the Parties have also entered into an Executive Retention Bonus
Agreement dated April 1, 2004, as amended on October 11, 2004 (the “Retention
Bonus Agreement”); and

 

WHEREAS, the Company and the Executive have mutually agreed to enter into this
Letter Agreement, which shall supersede the Termination Agreement in its
entirety and the Retention Bonus Agreement with regard to severance payments
from the Company.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1. Termination of Employment: The Executive shall continue to be employed by the
Company through December 31, 2005, at which point his employment, together with
all accompanying benefits of employment, shall be deemed terminated.
Notwithstanding the foregoing, if the Company notifies the Executive that the
Company wishes to continue the Executive’s employment beyond December 31, 2005,
the Parties agree to negotiate in good faith regarding the terms and conditions
of such an extension. The date on which the Executive’s employment with the
Company terminates is referred to herein as the “Termination Date.” The
Executive shall be entitled to his base salary at the rate in effect as of the
date of this Letter Agreement through the Termination Date. The Executive shall
perform no further services for, and shall have no authority to act on behalf
of, the Company after the Termination Date.



--------------------------------------------------------------------------------

2. Certain Payments: Subject to the Executive’s acceptance and compliance with
all of the terms and conditions set forth in this Letter Agreement, the Company
shall pay to the Executive the following payments:

 

(i) a first payment in the amount of $258,000, payable in a lump sum by the
Company upon the Executive’s execution of this Letter Agreement, less applicable
deductions, including, without limitation, federal and state withholding; and

 

(ii) a second payment (the “Second Payment”) in the amount of $63,500, less
applicable deductions, including, without limitation, federal and state
withholding, to be paid on the later of: (a) January 2, 2006 or (b) the date on
which the Executive has completed the tasks set forth on Exhibit A hereto to the
reasonable satisfaction of the Company as determined by the Company’s Chief
Executive Officer. Notwithstanding the foregoing, if the composition of the
Company’s Board of Directors changes such that the number of directors on the
Board of Directors who are directors of the Board of Directors as of the date of
this Letter Agreement is less than the number of directors on the Board of
Directors who are not directors of the Board of Directors as of the date of this
Letter Agreement, the Executive shall be entitled to immediate payment of the
Second Payment (to the extent such payment has not previously been made);
provided, that, notwithstanding the receipt of the Second Payment, the Executive
shall still be obligated to complete the tasks set forth on Exhibit A hereto as
promptly as reasonably practicable.

 

3. Benefits: In addition to the foregoing payments to be made by the Company to
the Executive, the Executive shall be entitled to the following:

 

(i) a one time lump sum payment of $30,074, less applicable deductions,
including, without limitation, federal and state withholding, for health
insurance benefits, to be paid on December 31, 2005.

 

(ii) the amounts representing the value of the Executive’s vested benefits under
the Company’s 401(k) Plan, which shall be paid out in accordance with such Plan
and the direction of the Executive.

 

(iii) the amount of: (a) accrued but unused personal time and accrued but unused
vacation time which the Parties confirm and agree totals four (4) weeks, and
(b) unreimbursed business expenses of which the Executive is entitled to
reimbursement under the Company’s policies, payable by the Company as soon as
practicable after the Executive’s Termination Date, less applicable deductions,
including, without limitation, federal and state withholding.

 

2



--------------------------------------------------------------------------------

(iv) an amount equal to a maximum $5,000, to be paid to the Executive as a
reimbursement for reasonable legal fees incurred by the Executive in connection
with the review of this Letter Agreement by his counsel; provided, that, the
Executive submits appropriate documentation of such legal fees.

 

4. Certain Proceedings: The Executive agrees to cooperate with the Company as a
party or witness as reasonably requested by the Company or its counsel in
connection with any pending or future litigation, arbitration, adversary
proceeding or claim pertaining to events that occurred on or before the
Termination Date in which the Company, its affiliates, directors, officers or
employees, are involved or interested, including but not limited to giving
interviews, reviewing documents, providing deposition or trial testimony and
other related activities; provided, however, that the Executive shall not be
required to engage in efforts that would interfere with his personal or business
affairs. The Company will reimburse the Executive for out-of-pocket expenses
incurred by the Executive in providing such cooperation.

 

5. Resignations from Boards of Directors and Officerships: The Executive agrees,
effective with the Termination Date, that he will resign from all of his
positions as a member of the Board of Directors and as an officer of the Company
and of any of its subsidiaries and/or affiliates and that the Executive shall
execute all documentation reasonably requested by the Company to evidence such
resignations.

 

6. Release by the Executive: The Executive hereby releases and forever
discharges the Company from any and all causes of action, claims or demands,
known or unknown, relating to any obligation or liability of the Company to the
Executive under the Retention Bonus Agreement for severance payments or the
Termination Agreement.

 

7. Complete Consideration: The Executive acknowledges and agrees that: (i) the
above-described consideration is the total consideration which the Executive
shall receive from the Company, (ii) he is not entitled to any additional
payments or consideration of any kind whatsoever under any agreement with the
Company or the Company’s policies or benefit plans (other than any rights to
indemnification to which the Executive may be entitled) and (iii) this Letter
Agreement supersedes in its entirety the Termination Agreement and supersedes
the Retention Bonus Agreement with regard to the Company’s obligation to pay
severance.

 

3



--------------------------------------------------------------------------------

8. Further Actions: Each of the Parties shall use such Party’s commercially
reasonable efforts to take such actions as may be necessary or reasonably
requested by the other Party hereto to carry out and consummate the transactions
contemplated by this Letter Agreement.

 

9. Rabbi Trust: The Company confirms and agrees that the Rabbi Trust created by
the Company on May 20, 2005, and subsequently amended on July 15, 2005 (the
“Rabbi Trust”), shall not be terminated by the Company prior to July 15, 2006.
The Parties agree and acknowledge that the payments made pursuant to this Letter
Agreement are payments made under a “Plan” within the meaning of the Rabbi
Trust.

 

10. Governing Law: This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without giving effect to the
conflict of law principles thereof. The Parties intend that the payments made
pursuant to this Letter Agreement shall not be considered payments made pursuant
to a non-qualified deferred compensation plan within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended.

 

11. Severability: Should any provisions of this Letter Agreement be held to be
illegal, void or unenforceable, such provision shall be of no force and effect.
However, the illegality or unenforceability of any such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Letter Agreement.

 

12. Entire Agreement: This Letter Agreement contains the complete understanding
between the Company and the Executive, and no other promises or agreements shall
be binding unless in writing and signed by such Parties.

 

13. Enforcement: The Executive shall be entitled to reimbursement for reasonable
legal fees incurred by the Executive in taking action to collect amounts due
under or otherwise to enforce this Letter Agreement; provided, that, the
Executive submits appropriate documentation of such legal fees.

 

14. Counterparts: This Letter Agreement may be executed in counterparts, each of
which shall be deemed to constitute an original and all of which taken together
shall constitute one and the same instrument.

 

The Executive acknowledges that he has reviewed this Letter Agreement and the
release contained in it with the advice and assistance of counsel or, if he has
not sought or obtained the advice or assistance of

 

4



--------------------------------------------------------------------------------

counsel, hereby voluntarily, knowingly and freely waives his right to such
advice and assistance. By signing below, the Company and the Executive
acknowledge and agree that they have carefully read and understand the terms of
this Letter Agreement, enter into this Letter Agreement knowingly, voluntarily
and of their own free will, understand its terms and significance and intend to
abide by its provisions without exception.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Letter Agreement as of
the date indicated opposite their respective names.

 

Date:         November 11, 2005  

/s/ Daniel G. Hall

--------------------------------------------------------------------------------

    DANIEL G. HALL    

NOVOSTE CORPORATION

Date:         November 11, 2005   By:  

/s/ William E. Whitmer

--------------------------------------------------------------------------------

    Name:   William E. Whitmer

 

6